Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 18, 2022, claims 1, 6, 7, 13, 14, 20, and 23 has been amended, claim 21 has been cancelled, claims 24 and 25 are new, claims 1-20 and 22-25 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 paragraphs 2 -  page 9 (all), filed October 18, 2022, with respect to claims 1-20 and 22-23 have been fully considered and but they are not persuasive.   

Regarding amended claim 1, the applicant argued that, see page 9, “ … In rejecting claim 1, the Office Action acknowledges that Agiwal and Samsung do not disclose claim features related to the PDU session-specific QFI length or the QoS flow-specific QFI length. See NFOA, p. 6. You does not cure the deficiencies of Agiwal and Samsung. The QFI length of You's 7-bit QFI is not PDU session-specific because one length (7 bits) is used for all QoS grades. The relied-upon section highlighted by the Office Action states that "if the bit length of the QFI is 7, the QFI is equal to a 5G quality of service scale value 5QI.... the 7-bit QFI can directly indicate all QoS grades." You, [0061] (emphasis added). You's 7-bit QFI indicating all QoS grades shows that You's QFI length of 7 bits can be used across all PDU sessions (hence all QoS grades). So, You's 7-bit QFI fails to disclose "wherein the QFI length indicated by the QFI length information of the QFI is a PDU session-specific QFI length, the PDU session-specific QFI length is used for all QoS flows in the PDU session," as set forth in amended claim 1. 
The length of You's 7-bit QFI is not a QoS flow-specific QFI length either because one length of 7 bits does not disclose "different QoS flows in the PDU session use different QFI lengths," as set forth in amended claim 1. 
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, You  clearly teaches wherein a QFI length information of a QFI indicates a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein the QFI length information of the QFI indicates a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths (see para. 0054- 0055,  0057-0059, a core network device of an NR system (also referred to as 5GC) establishes one or more protocol data unit (PDU) sessions; each PDU session is corresponding to one or more DRBs at an air interface; the one or more DRBs are used to bear data of the PDU session. In the PDU session, a minimum granularity of QoS may be different QoS flows; one PDU session may include multiple QoS flows; and different QoS flows are identified by different QFIs, and in addition, in a PDU session, data in a same QoS flow may be subject to same QoS processing, for example, scheduling. When being sent from the 5GC to an access network device (also referred to as RAN), a QFI may identify each data packet at an N3 interface, and the QFI includes 7 bits. A QFI in a PDU session is unique. The QFI at the N3 interface may be dynamically allocated or may be implicitly equal to a 5QI. There is one-to-one mapping between the 5QI and a 5G QoS characteristic. Because a maximum value of the 5QI is 79, a bit length of a QFI allocated by a core network side to the terminal is at least 7, and per para. 0061, in a case in which the bit length of the QFI in the SDAP PDU processed on the terminal side is 7, the 7-bit QFI can directly indicate all QoS grades, and therefore it is not necessary to correlate indirect mapping of the reference QFI, thereby helping improve convenience of QoS grade indication, see also para. 0095-0099, the SDAP PDU includes an SDAP header and an SDAP payload; a bit length of the SDAP header is 8; the SDAP header includes a bit length indicator and a quality of service flow identifier (QFI); and the bit length indicator is used to indicate a bit length of the QFI, see also Fig.2B, 2C and 2D, para. 0045-0052, the SDAP PDU includes an SDAP header and an SDAP payload; a bit length of the SDAP header is 8; the SDAP header includes a bit length indicator and a quality of service flow identifier (QFI); and the bit length indicator is used to indicate a bit length of the QFI. In a possible example, the bit length of the QFI indicated by the bit length indicator is 6 or 7, para. 0057, when the bit length of the QFI is 6, the QFI is corresponding to a reference QFI configured by a core network device for the terminal; a bit length of the reference QFI is 7, see also Fig.4, para. 0070, the SDAP PDU includes an SDAP packet header and an SDAP payload; a bit length of the SDAP header is 8; and the SDAP header includes a bit length indicator and a quality of service flow identifier (QFI); and the bit length indicator is used to indicate a bit length of the QFI, clearly You teaches the QFI length indicated by the QFI length information of the QFI is a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein the QFI length indicated by the QFI length information of the QFI is a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths, see para. 0099).

The applicant further argues, “In addition, a person skilled in the art would not have been motivated to modify You's 7- bit QFI length to PDU session-specific QFI length or QoS flow-specific QFI length by combining You with Agiwal and Samsung, or with other references. Doing so would have defeated You's intended purpose of avoiding "correlate[ing] indirect mapping of the reference QFI, thereby helping improve convenience of QoS grade indication." See You, [oo6i]. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. MPEP 2143.01(V) (citing In re Gordon, 733 F.2d 900 (Fed. Cir. 1984); see also DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009) ("Obviousness may be defeated if the prior art indicates that the invention would not have worked for its intended purpose")”.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to provide a data transmission control method and a related product, providing a method of transmitting an SDAP PDU that does not carry an RQI, so as to help improve real-time performance of data processing by an SDAP layer on a terminal side and the SDAP PDU includes an SDAP header and an SDAP payload; a bit length of the SDAP header is 8; the SDAP header includes a bit length indicator and a quality of service flow identifier (QFI); and the bit length indicator is used to indicate a bit length of the QFI, see para. 0004, 0047-0048.
	
	Under the broadest reasonable interpretation, the combination of the systems as disclosed by Agiwal, Samsung and You reads upon, “… determining, by a core network (CN) device, a quality of service (QoS) flow identifier (QFI) length of a QFI associated with downlink transmission of a QoS flow when a protocol data unit (PDU) session is established or modified for a terminal device, wherein the CN device and a radio access network (RAN) device are separate devices connected through a next generation (NG) interface, and wherein the CN device includes at least one of a mobility management function (AMF), a session management function (SMF), or a user plane network element (UPF); and sending, by the CN device to the RAN device over the NG interface, a first message, wherein the first message comprises QFI length information of the QFI indicating the QFI length determined by the CN device, wherein the QFI length indicated by the QFI length information of the QFI  is a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein the QFI length indicated by the QFI length information of the QFI is a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths” as recites in the claim.

Objection to the Specification
The specification is objected to for failure to provide antecedent basis for, " ... a second PDU session …” as recited in claim 24 and “… a third PDU session, …”. as recited in claim 25. A review of the specification, see paragraph 72, provide no additional description.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 24 recite, " ... wherein the PDU session-specific QFI length is different from a second PDU session-specific QFI length for a second PDU session, and the second PDU session-specific QFI length is used for all QoS flows in the second PDU session”, and New claim 25 recites, “wherein the PDU session-specific QFI length and the second PDU session-specific QFI length are both different from a third PDU session-specific QFI length for a third PDU session, and wherein the third PDU session-specific QFI length is used for all QoS flows in the third PDU session”. Neither the claim nor the specification further describe, “… wherein the PDU session-specific QFI length is different from a second PDU session-specific QFI length for a second PDU session, and the second PDU session-specific QFI length is used for all QoS flows in the second PDU session”, and “wherein the PDU session-specific QFI length and the second PDU session-specific QFI length are both different from a third PDU session-specific QFI length for a third PDU session, and wherein the third PDU session-specific QFI length is used for all QoS flows in the third PDU session”. Paragraphs 0072, 0091, 0094 of instant application disclose, “The CN device determines, based on a change of a service requirement and/or a policy and charging control rule of a PDU session of a terminal device, that a length of a QFI used for the PDU session established for the terminal device needs to change, for example, from a length of 10 bits to a length of 6 bits. For a QoS flow in the PDU session, the CN device needs to update a QFI of a first length previously used for the QoS flow to a QFI of a second length, and to notify the RAN device of a mapping relationship between the previous QFI of the first length and the updated QFI of the second length by using signaling, so that the RAN device can correctly parse a data packet of the QoS flow received from the CN device.” The claims and the specification of the instant application does not describe the method/step,  “… wherein the PDU session-specific QFI length is different from a second PDU session-specific QFI length for a second PDU session, and the second PDU session-specific QFI length is used for all QoS flows in the second PDU session”, and “wherein the PDU session-specific QFI length and the second PDU session-specific QFI length are both different from a third PDU session-specific QFI length for a third PDU session, and wherein the third PDU session-specific QFI length is used for all QoS flows in the third PDU session”. Therefore claims 24 and 25 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
The subject matter was not described in the specification (see paragraphs 0072, 0091, 0094) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7, 9-12, 14, 16-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No.: 2020/0213894), in view of Samsung (Initial considerations on the extended QFI, R2-1807901, 05-2018), and further in view of You et al (2020/0296618).

As per claim 1, Agiwal disclose A method, comprising: 
determining, by a core network device (see Fig.11, CN-UP/UPF), a quality of service (QoS) flow identifier (QFI) associated with downlink transmission of a QoS flow when a protocol data unit (PDU) session is established or modified for a terminal device (see Fig.11, para. 0075-0078, 0151-0152, 0175, As shown in the FIG. 10, the list of authorized QoS flows and associated QoS parameters are provided (1002) between the gNodeB 120 and the CN-CP entity. Further, the DRB Config setup including the list of one or more DRBs; for each DRB list of one or more QoS Flows (QFIs) and PDU Session ID is provided (1004) between the UE 110 and the gNodeB 120. Also para. 0176, the CN-UP/UPF sends (1106) the DL packet along with Packet Marker PM_1 or QFI_1 to the RAN 120); wherein the CN device and a radio access network (RAN) device are separate devices connected through a next generation (NG) interface, and wherein the CN device includes at least one of a mobility management function (AMF), a session management function (SMF), or a user plane network element (UPF) (see Fig.7, para. 0131,  on receiving the packet from the UE 110 on the DRB, the RAN (or gNodeB) 120 identifies the PM/QFI and PDU session identifier of the received packet based on mapping between the DRB to the PM/QFI and the PDU session identifier. The RAN (or gNodeB) 120 indicates (710 or 724) the PM/QFI of the packet to UPF 170 by adding PM/QFI in the header while transmitting the packet to UPF 170. The packet is transmitted to UPF 170 on the tunnel associated with the PDU session of the packet. The UPF 170 sends (726) the UL IP packet to the DN 180, see also para. 0131, 0147, 0154, Fig.11, para. 0176, Fig.12, para. 0177, the UE 110 sends (1210) the radio packet along with Packet Marker PM_1/QFI_1 to the RAN 120. Further, the RAN 120 determines (1212) that the DRB does not exist to handle the received radio packet. Further, the RAN 120 creates (1214) the DRB using DRB configuration corresponding to PM_1/QFI_1. Further, the RAN 120 sends (1216) the UL packet along with the Packet marker PM_1/QFI_1 to the UPF 170. The UPF 170 sends 18) the UL IP packet to the DN 140); and
sending, by the CN device,  the RAN device over the NG interface, a first message, wherein the first message comprises information of at least one QFI (see Fig.11, message 1106, para. 0075, 0151-0152, 0176, the CN-UP/UPF sends (1106) the DL packet along with Packet Marker PM_1 or QFI_1 to the RAN 120).  

Although Agiwal disclose sending, by the CN device,  to a radio access network (RAN) device, a first message to a radio access network (RAN) device, wherein the first message comprises information of at least one QFI;

Agiwal however does not explicitly disclose a quality of service flow identifier (QFI) length and a length information of the QFI is included in the first message indication the QFI length; 

Samsung however disclose  determining by a core network (CN) device (see section 1, 6 bit QFl is adopted for CN which makes it aligned with RAN QFI size), a quality of service (QoS) flow identifier (QFI) length is determined and a length information of the QFI is included in a first message (section 2.2 and also section 1, which discloses use of length information of a quality of service flow identifier, QFI, such as the extension marker to the QFI field used for extending the QFI to any desired size, a length information of the QFI is included in a first message, in this way the QFI length adopted for the CN will be aligned with the RAN QFI length/size, also per section 1, the core network detects and assigns QoS flow ID to 
incoming packets,  gNB, and UE that needs to know, which QoS flow a packet belongs, clearly CN determines the length of QFI / message is transmitted to the RAN/gNB, QFI of 6bit, for both CN and RAN side).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a quality of service (QoS) flow identifier (QFI) length is determined and a length information of the QFI is included in a first message, as taught by Samsung, in the system of Agiwal, so as to determine  a QFI size, see Samsung, see section 2.1.

The combination of Agiwal and Samsung however does not explicitly disclose wherein the QFI length indicated by the QFI length information of the QFI is a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein the QFI length indicated by the QFI length information of the QFI is a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths.

You however disclose wherein a QFI length indicated by a QFI length information of a QFI is a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein a QFI length indicated by the QFI length information of the QFI is a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths (see para. 0054- 0055,  0057-0059, a core network device of an NR system (also referred to as 5GC) establishes one or more protocol data unit (PDU) sessions; each PDU session is corresponding to one or more DRBs at an air interface; the one or more DRBs are used to bear data of the PDU session. In the PDU session, a minimum granularity of QoS may be different QoS flows; one PDU session may include multiple QoS flows; and different QoS flows are identified by different QFIs, and in addition, in a PDU session, data in a same QoS flow may be subject to same QoS processing, for example, scheduling. When being sent from the 5GC to an access network device (also referred to as RAN), a QFI  identify each data packet at an N3 interface, and the QFI includes 7 bits. A QFI in a PDU session is unique. The QFI at the N3 interface may be dynamically allocated or may be implicitly equal to a 5QI. There is one-to-one mapping between the 5QI and a 5G QoS characteristic. Because a maximum value of the 5QI is 79, a bit length of a QFI allocated by a core network side to the terminal is at least 7, and per para. 0061, in a case in which the bit length of the QFI in the SDAP PDU processed on the terminal side is 7, the 7-bit QFI can directly indicate all QoS grades, and therefore it is not necessary to correlate indirect mapping of the reference QFI, thereby helping improve convenience of QoS grade indication, see also para. 0095-0099, the SDAP PDU includes an SDAP header and an SDAP payload; a bit length of the SDAP header is 8; the SDAP header includes a bit length indicator and a quality of service flow identifier (QFI); and the bit length indicator is used to indicate a bit length of the QFI).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a QFI length indicated by a QFI length information of a QFI is a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein a QFI length indicated by the QFI length information of the QFI is a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths, as taught by You, in the system of Agiwal and Samsung, so as to provide a data transmission control method and a related product, providing a method of transmitting an SDAP PDU that does not carry an RQI, so as to help improve real-time performance of data processing by an SDAP layer on a terminal side, see You, see paragraph 4.

As per claim 3, the combination of Agiwal, Samsung and You disclose the method of claim 1.

Samsung further disclose wherein QFIs of all QoS flows or of some QoS flows in one PDU session correspond to one piece of the QFI length information (see section 2.2, allocating for the QFI).  

As per claim 4, the combination of Agiwal, Samsung and You disclose the method of claim 1.

Agiwal further disclose wherein the first message is one of a PDU session resource establishment request message, a PDU session resource update request message, or an initial context establishment message (see Fig.10, para. 0143, the RAN (or gNodeB) provides QoS flow to the DRB mapping in the RRC signaling message. One DRB can be mapped to multiple QoS flows. For each DRB configured, the RAN (or gNodeB) 120 provides the list of one or more QFIs and PDU session identifier. In a system in which only one PDU session can be established for each UE 110, the RAN (or gNodeB) 120 may not provide the PDU session identifier for each configured DRB, see also para. 0151-0169).  

As per claim 5, the combination of Agiwal, Samsung and You disclose the method of claim 1.

Agiwal further disclose the method further comprising: sending, by the CN device, a third message to the RAN device, the third message includes a QFI mapping relationship of a plurality of QFIs including the QFI (see para 0142, the RAN (or gNodeB) 120 may obtain the authorized list of PMs/QFIs for the UE 110 from the CP function in the CN after the RAN 120 receives the RRC connection request from the UE 110. Alternately, the UE 110 may send authorized the list of PMs/QFIs to the RAN (or gNodeB) 120. Further, the UE 110 may be pre-configured with the list of authorized PMs/QFIs or the UE 110 may obtain the list of authorized PMs/QFIs from the CP function in the CN, see also  0151-0175,  the RAN (or gNodeB) 120 may obtain the PM/QFIs when the RAN 120 receives the RRC connection request from the UE 110. The RAN (or gNodeB) 120 obtain the PM/QFIs from the CP function in the CN / the third message includes a QFI mapping relationship of a plurality of QFIs including the QFI) . 

As per claim 7, Agiwal disclose A method, comprising: 
receiving, by a radio access network (RAN) device from a core network (CN) device, a first message, wherein the first message comprises at least one a quality of service (QoS) flow identifier (QFI) (see Fig.11, message 1101/ a first message, para. 0075, 0151-0152, 0175, As shown in the FIG. 10, the list of authorized QoS flows and associated QoS parameters are provided (1002) between the gNodeB 120 and the CN-CP entity. Further, the DRB Config setup including the list of one or more DRBs; for each DRB list of one or more QoS Flows (QFIs) and PDU Session ID is provided (1004) between the UE 110 and the gNodeB 120. Also para. 0176, the CN-UP/UPF sends (1106) the DL packet along with Packet Marker PM_1 or QFI_1 to the RAN 120); associated with downlink transmission of a QoS flow, wherein the CN device and the RAN device are separate devices connected through a next generation (NG) interface, and wherein the CN device includes at least one of a mobility management function (AMF), a session management function (SMF), or a user plane network element (UPF) (see Fig.7, para. 0131,  on receiving the packet from the UE 110 on the DRB, the RAN (or gNodeB) 120 identifies the PM/QFI and PDU session identifier of the received packet based on mapping between the DRB to the PM/QFI and the PDU session identifier. The RAN (or gNodeB) 120 indicates (710 or 724) the PM/QFI of the packet to UPF 170 by adding PM/QFI in the header while transmitting the packet to UPF 170. The packet is transmitted to UPF 170 on the tunnel associated with the PDU session of the packet. The UPF 170 sends (726) the UL IP packet to the DN 180, see also para. 0131, 0147, 0154, Fig.11, para. 0176, Fig.12, para. 0177, the UE 110 sends (1210) the radio packet along with Packet Marker PM_1/QFI_1 to the RAN 120. Further, the RAN 120 determines (1212) that the DRB does not exist to handle the received radio packet. Further, the RAN 120 creates (1214) the DRB using DRB configuration corresponding to PM_1/QFI_1. Further, the RAN 120 sends (1216) the UL packet along with the Packet marker PM_1/QFI_1 to the UPF 170. The UPF 170 sends 18) the UL IP packet to the DN 140); and 
sending, by the RAN device to a terminal device, a second message, wherein the second message comprises information of at least one QFI (see Fig.11, message 1112 / a second message, para. 0176, see also para. 0075, 0151-0152, 0176, the RAN 120 sends (1112) the radio packet along with Packet Marker PM_1/QFI_1, the UE 110 creates (1116) the DRB using DRB configuration corresponding to PM_1/QFI_1).  

Agiwal however does not explicitly disclose that a length information of the QFI is included in the messages. 

Samsung however disclose  determining by a core network (CN) device (see section 1, 6 bit QFl is adopted for CN which makes it aligned with RAN QFI size), a quality of service (QoS) flow identifier (QFI) length is determined and a length information of the QFI is included in a first message (section 2.2 and also section 1, which discloses use of length information of a quality of service flow identifier, QFI, such as the extension marker to the QFI field used for extending the QFI to any desired size, a length information of the QFI is included in a first message, in this way the QFI length adopted for the CN will be aligned with the RAN QFI length/size, also per section 1, the core network detects and assigns QoS flow ID to 
incoming packets,  gNB, and UE that needs to know, which QoS flow a packet belongs, clearly CN determines the length of QFI / message is transmitted to the RAN/gNB, QFI of 6bit, for both CN and RAN side).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a quality of service (QoS) flow identifier (QFI) length is determined and a length information of the QFI is included in a first message, as taught by Samsung, in the system of Agiwal, so as to determine  a QFI size, see Samsung, see section 2.1.

The combination of Agiwal and Samsung however does not explicitly disclose wherein the QFI length indicated by the QFI length information of the QFI is a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein the QFI length indicated by the QFI length information of the QFI is a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths.

You however disclose wherein a QFI length indicated by a QFI length information of a QFI is a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein a QFI length indicated by the QFI length information of the QFI is a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths (see para. 0054- 0055,  0057-0059, a core network device of an NR system (also referred to as 5GC) establishes one or more protocol data unit (PDU) sessions; each PDU session is corresponding to one or more DRBs at an air interface; the one or more DRBs are used to bear data of the PDU session. In the PDU session, a minimum granularity of QoS may be different QoS flows; one PDU session may include multiple QoS flows; and different QoS flows are identified by different QFIs, and in addition, in a PDU session, data in a same QoS flow may be subject to same QoS processing, for example, scheduling. When being sent from the 5GC to an access network device (also referred to as RAN), a QFI  identify each data packet at an N3 interface, and the QFI includes 7 bits. A QFI in a PDU session is unique. The QFI at the N3 interface may be dynamically allocated or may be implicitly equal to a 5QI. There is one-to-one mapping between the 5QI and a 5G QoS characteristic. Because a maximum value of the 5QI is 79, a bit length of a QFI allocated by a core network side to the terminal is at least 7, and per para. 0061, in a case in which the bit length of the QFI in the SDAP PDU processed on the terminal side is 7, the 7-bit QFI can directly indicate all QoS grades, and therefore it is not necessary to correlate indirect mapping of the reference QFI, thereby helping improve convenience of QoS grade indication, see also para. 0095-0099, the SDAP PDU includes an SDAP header and an SDAP payload; a bit length of the SDAP header is 8; the SDAP header includes a bit length indicator and a quality of service flow identifier (QFI); and the bit length indicator is used to indicate a bit length of the QFI).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a QFI length indicated by a QFI length information of a QFI is a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein a QFI length indicated by the QFI length information of the QFI is a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths, as taught by You, in the system of Agiwal and Samsung, so as to provide a data transmission control method and a related product, providing a method of transmitting an SDAP PDU that does not carry an RQI, so as to help improve real-time performance of data processing by an SDAP layer on a terminal side, see You, see paragraph 4.

As per claim 9, claim 9 is rejected the same way as claim 3.

As per claim 10, claim 10 is rejected the same way as claim 4.

As per claim 11, the combination of Agiwal, Samsung and You disclose the method of claim 7.

Agiwal further disclose wherein the second message is one of a radio resource control (RRC) connection re-establishment request message, an RRC reconfiguration message, or an RRC connection resume message (see para. 0145-0146, 0153,  the RAN (or gNodeB) 120 provides mapping between one or more DRBs and the QoS flows (identified by the QoS flow identifier/PM) to the UE 110 in the RRC signaling message (e.g. RRC connection reconfiguration message)).  

As per claim 12, claim 12 is rejected the same way as claim 5.

As per claim 14, Agiwal disclose A system (see Fig.2, Fig.7, Fig.9, Fig.11), comprising: 
a core network  device (see Fig.11, CN-UP 170); and a radio access network (RAN) device (see Fig.3, Fig.11, RAN 120 or gNodeB 120), wherein the CN device and the RAN device are separate devices connected through a next generation (NG) interface, and wherein the CN device includes at least one of a mobility management function (AMFR, a session management function (SMF, or a user plane network element (UPF) (see Fig.7, para. 0131,  on receiving the packet from the UE 110 on the DRB, the RAN (or gNodeB) 120 identifies the PM/QFI and PDU session identifier of the received packet based on mapping between the DRB to the PM/QFI and the PDU session identifier. The RAN (or gNodeB) 120 indicates (710 or 724) the PM/QFI of the packet to UPF 170 by adding PM/QFI in the header while transmitting the packet to UPF 170. The packet is transmitted to UPF 170 on the tunnel associated with the PDU session of the packet. The UPF 170 sends (726) the UL IP packet to the DN 180, see also para. 0131, 0147, 0154, Fig.11, para. 0176, Fig.12, para. 0177, the UE 110 sends (1210) the radio packet along with Packet Marker PM_1/QFI_1 to the RAN 120. Further, the RAN 120 determines (1212) that the DRB does not exist to handle the received radio packet. Further, the RAN 120 creates (1214) the DRB using DRB configuration corresponding to PM_1/QFI_1. Further, the RAN 120 sends (1216) the UL packet along with the Packet marker PM_1/QFI_1 to the UPF 170. The UPF 170 sends 18) the UL IP packet to the DN 140), wherein the CN device comprises at least one first processor (see Fig.11, CN-UP 170 with a CPU/a processor) and a first non-transitory computer-readable storage medium coupled with the at least one first processor and configured to store a first program including first instructions (see para. 0096, the system include any number of hardware or software components communicating with each other, the component includes a process running in the controller or processor, an object, an executable process, a thread of execution, a program, or a computer) which, when being executed by the at least one first processor, cause the at least one first processor to: 
determine a quality of service(QoS) flow identifier (QFI) used when a protocol data unit (PDU) session is established or modified for a terminal device (see Fig.11, para. 0075, 0151-0152, 0175, As shown in the FIG. 10, the list of authorized QoS flows and associated QoS parameters are provided (1002) between the gNodeB 120 and the CN-CP entity. Further, the DRB Config setup including the list of one or more DRBs; for each DRB list of one or more QoS Flows (QFIs) and PDU Session ID is provided (1004) between the UE 110 and the gNodeB 120. Also para. 0176, the CN-UP/UPF sends (1106) the DL packet along with Packet Marker PM_1 or QFI_1 to the RAN 120), and 
send to a RAN device a first message, wherein the first message comprises information of at least one QFI (see Fig.11, message 1106, para. 0075, 0151-0152, 0176, the CN-UP/UPF sends (1106) the DL packet along with Packet Marker PM_1 or QFI_1 to the RAN 120); and 
wherein the RAN device comprises at least one second processor ( see Fig. 3, processor  124) and a second non- transitory computer-readable storage medium coupled with the at least one second processor and configured to store a second program including second instructions which, when being executed by the at least one second processor (see para. 0096, the system include any number of hardware or software components communicating with each other, the component includes a process running in the controller or processor, an object, an executable process, a thread of execution, a program, or a computer), cause the at least one second processor to: receive from the CN device, the first message (see Fig.11, message 1101/ a first message, para. 0075, 0151-0152, 0175, As shown in the FIG. 10, the list of authorized QoS flows and associated QoS parameters are provided (1002) between the gNodeB 120 and the CN-CP entity. Further, the DRB Config setup including the list of one or more DRBs; for each DRB list of one or more QoS Flows (QFIs) and PDU Session ID is provided (1004) between the UE 110 and the gNodeB 120. Also para. 0176, the CN-UP/UPF sends (1106) the DL packet along with Packet Marker PM_1 or QFI_1 to the RAN 120); and 
send a second message to the terminal device, wherein the second message comprises the information of the at least one QFI (see Fig.11, message 1112 / a second message, para. 0176, see also para. 0075, 0151-0152, 0176, the RAN 120 sends (1112) the radio packet along with Packet Marker PM_1/QFI_1, the UE 110 creates (1116) the DRB using DRB configuration corresponding to PM_1/QFI_1).  

Agiwal however does not explicitly disclose a length of the quality of service flow identifier is determined and a length information of the QFI is included in the first message; and that a length information of the QFI is included in the messages.

Samsung however disclose  a length of the quality of service flow identifier is determined and a length information of the QFI is included in the first message (section 2.2 and also section 1, which discloses use of length information of a quality of service flow identifier, QFI, such as the extension marker to the QFI field used for extending the QFI to any desired size), and that a length information of the QFI is included in the messages (section 2.2 and also section 1, which discloses using in messages length information of a quality of service flow identifier, QFI, such as the extension marker to the QFI field used for extending the QFI to any desired size).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a length of the quality of service flow identifier is determined and a length information of the QFI is included in the first message; and that a length information of the QFI is included in the messages, as taught by Samsung, in the system of Agiwal, so as to determine  a QFI size, see Samsung, see section 2.1.

The combination of Agiwal and Samsung however does not explicitly disclose wherein the QFI length information of the QFI indicates a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein the QFI length information of the QFI indicates a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths.

You however disclose wherein a QFI length information of a QFI indicates a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein the QFI length information of the QFI indicates a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths (see para. 0054- 0055,  0057-0059, a core network device of an NR system (also referred to as 5GC) establishes one or more protocol data unit (PDU) sessions; each PDU session is corresponding to one or more DRBs at an air interface; the one or more DRBs are used to bear data of the PDU session. In the PDU session, a minimum granularity of QoS may be different QoS flows; one PDU session may include multiple QoS flows; and different QoS flows are identified by different QFIs, and in addition, in a PDU session, data in a same QoS flow may be subject to same QoS processing, for example, scheduling. When being sent from the 5GC to an access network device (also referred to as RAN), a QFI may identify each data packet at an N3 interface, and the QFI includes 7 bits. A QFI in a PDU session is unique. The QFI at the N3 interface may be dynamically allocated or may be implicitly equal to a 5QI. There is one-to-one mapping between the 5QI and a 5G QoS characteristic. Because a maximum value of the 5QI is 79, a bit length of a QFI allocated by a core network side to the terminal is at least 7, and per para. 0061, in a case in which the bit length of the QFI in the SDAP PDU processed on the terminal side is 7, the 7-bit QFI can directly indicate all QoS grades, and therefore it is not necessary to correlate indirect mapping of the reference QFI, thereby helping improve convenience of QoS grade indication, see also para. 0095-0099, the SDAP PDU includes an SDAP header and an SDAP payload; a bit length of the SDAP header is 8; the SDAP header includes a bit length indicator and a quality of service flow identifier (QFI); and the bit length indicator is used to indicate a bit length of the QFI).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a QFI length information o fa QFI indicates a PDU session-specific QFI length, and the PDU session-specific QFI length is used for all QoS flows in the PDU session, or wherein the QFI length information of the QFI indicates a QoS flow-specific QFI length, and different QoS flows in the PDU session use different QFI lengths, as taught by You, in the system of Agiwal and Samsung, so as to provide a data transmission control method and a related product, providing a method of transmitting an SDAP PDU that does not carry an RQI, so as to help improve real-time performance of data processing by an SDAP layer on a terminal side., see You, see paragraph 4.

As per claim 16, claim 16 is rejected the same way as claim 3.

As per claim 17, claim 17 is rejected the same way as claim 4.

As per claim 18, claim 18 is rejected the same way as claim 11.


As per claim 19, claim 19 is rejected the same way as claim 5.

As per claim 22, the combination of Agiwal, Samsung and You disclose the method of claim 1.

You further disclose wherein a first message including the QFI length information is sent separately from any data radio bearer (DRB) packet (see para. 0029, 0041-0043, 0048, each PDU session at an SDAP layer newly introduced into a user plane protocol stack is corresponding to one SDAP entity, to mainly map data in a QoS flow from an upper layer to a DRB(s) and mark a QoS Flow Identifier (QFI) in uplink/downlink data packets. QFI indicates a QoS flow ID, and is mainly used to identify an ID of a QoS flow. RQI indicates a reflective QoS indicator, and means that mapping a data packet IP to a QoS flow (Non-Access Stratum ((NAS) layer) and mapping the QoS flow to a DRB (Access Stratum (AS) layer) need to be conducted according to a mapping relationship of a downlink packet during transmission of an uplink packet, and the SDAP PDU includes an SDAP header and an SDAP payload; a bit length of the SDAP header is 8; the SDAP header includes a bit length indicator and a quality of service flow identifier (QFI); and the bit length indicator is used to indicate a bit length of the QFI, see also 0054, 0056, 0058).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first message including the QFI length information is sent separately from any data radio bearer (DRB) packet, as taught by You, in the system of Agiwal and Samsung, so as to provide a data transmission control method and a related product, providing a method of transmitting an SDAP PDU that does not carry an RQI, so as to help improve real-time performance of data processing by an SDAP layer on a terminal side., see You, see paragraph 4.

As per claim 23, the combination of Agiwal, Samsung and You disclose the method of claim 1.

You further disclose determining comprising: determining, by the CN device, the length of the QFI based on at least one of a service requirement or a policy and charging control rule of the PDU session (see para. 0086, 0099,  when the bit length of the QFI is 6, the QFI is corresponding to a reference QFI configured by a core network device for the terminal; a bit length of the reference QFI is 7; there is a one-to-one correspondence between a 5G QoS characteristic and a 5G quality of service scale value 5QI indicated by the reference QFI; and the SDAP header includes 1-bit reserved R information).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by the CN device, the length of the QFI based on at least one of a service requirement or a policy and charging control rule of the PDU session, as taught by You, in the system of Agiwal and Samsung, so as to provide a data transmission control method and a related product, providing a method of transmitting an SDAP PDU that does not carry an RQI, so as to help improve real-time performance of data processing by an SDAP layer on a terminal side., see You, see paragraph 4.

As per claim 24, the combination of Agiwal, Samsung and You disclose the method of claim 1.

You further disclose wherein the PDU session-specific QFI length is different from a second PDU session-specific QFI length for a second PDU session, and the second PDU session-specific QFI length is used for all QoS flows in the second PDU session (see para. 0054-0058, for each terminal, a core network device of an NR system (also referred to as 5GC) establishes one or more protocol data unit (PDU) sessions; each PDU session is corresponding to one or more DRBs at an air interface; the one or more DRBs are used to bear data of the PDU session. In the PDU session, a minimum granularity of QoS may be different QoS flows; one PDU session may include multiple QoS flows; and different QoS flows are identified by different QFIs, in addition, in a PDU session, data in a same QoS flow may be subject to same QoS processing, for example, scheduling. When being sent from the 5GC to an access network device (also referred to as RAN), a QFI may identify each data packet at an N3 interface, and the QFI includes 7 bits. A QFI in a PDU session is unique. The QFI at the N3 interface may be dynamically allocated or may be implicitly equal to a 5QI / the second PDU session-specific QFI length is used for all QoS flows in the second PDU session).  


As per claim 25, the combination of Agiwal, Samsung and You disclose the method of claim 24.

You further disclose wherein the PDU session-specific QFI length and the second PDU session-specific QFI length are both different from a third PDU session-specific QFI length for a third PDU session, and wherein the third PDU session-specific QFI length is used for all QoS flows in the third PDU session (see para. 0054-0058, for each terminal, a core network device of an NR system (also referred to as 5GC) establishes one or more protocol data unit (PDU) sessions; each PDU session is corresponding to one or more DRBs at an air interface; the one or more DRBs are used to bear data of the PDU session. In the PDU session, a minimum granularity of QoS may be different QoS flows; one PDU session may include multiple QoS flows; and different QoS flows are identified by different QFIs, in addition, in a PDU session, data in a same QoS flow may be subject to same QoS processing, for example, scheduling. When being sent from the 5GC to an access network device (also referred to as RAN), a QFI may identify each data packet at an N3 interface, and the QFI includes 7 bits. A QFI in a PDU session is unique. The QFI at the N3 interface may be dynamically allocated or may be implicitly equal to a 5QI / the third PDU session-specific QFI length is used for all QoS flows in the third PDU session).

Claims 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No.: 2020/0213894), in view of Samsung (Initial considerations on the extended QFI, R2-1807901, 05-2018), in view of You et al (2020/0296618), and further in view of RIM (Introduction of the structure description of the IE type and Length fields, GP-100383, 05-2010).

As per claim 2, the combination of Agiwal, Samsung and You disclose the method of claim 1.

The combination of Agiwal, Samsung and You however does not explicitly disclose wherein the QFI length information comprises at least one of: a length value of the QFI, a value range of the QFI, or a length class of the QFI.  

RIM however disclose wherein a QFI length information comprises at least one of: a length value of the QFI, a value range of the QFI, or a length class of the QFI (see sections 11.1.4 and 11.2.35, defining various length values or range).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a QFI length information comprises at least one of: a length value of the QFI, a value range of the QFI, or a length class of the QFI, as taught by RIM, in the system of Agiwal, Samsung and You, so as to define the type field, see RIM, see section 11.1.4

As per claim 8, claim 8 is rejected the same way as claim 2.

 As per claim 15, claim 15 is rejected the same way as claim 2.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No.: 2020/0213894), in view of Samsung (Initial considerations on the extended QFI, R2-1807901, 05-2018), in view of You et al (2020/0296618), and further in view of Liu (WO2019/153207A1).

As per claim 6, the combination of Agiwal, Samsung and You disclose the method of claim 5.

The combination of Agiwal, Samsung and You however does not explicitly disclose wherein the QFI mapping relationship includes a correspondence between the QFI and the QFI length of the QFI used by at least one QoS flow after the PDU session is modified, and wherein the QFI mapping relationship further includes a second correspondence between a second QFI and a second length used by the at least one QoS flow in the PDU session before the PDU session is modified.  

Liu however disclose wherein the QFI mapping relationship includes a correspondence between the QFI and the QFI length of the QFI used by at least one QoS flow after the PDU session is modified, and wherein the QFI mapping relationship further includes a second correspondence between a second QFI and a second length used by the at least one QoS flow in the PDU session before the PDU session is modified (see Fig.3, in the PDU session, the minimum granularity of QoS can be divided into different QoS flows. One PDU session can have multiple QoS flows, and different QoS flows are marked by different QFIs. In a PDU session, data in the same QoS flow will have the same QoS processing, such as scheduling, QFI will mark each packet in the N3 interface from 5GC to RAN. The QFI has 7 bits. QFI is unique in a PDU session. The QFI of the N3 interface can be dynamically allocated or implicitly equal to 5QI).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the QFI mapping relationship includes a correspondence between the QFI and the QFI length of the QFI used by at least one QoS flow after the PDU session is modified, and wherein the QFI mapping relationship further includes a second correspondence between a second QFI and a second length used by the at least one QoS flow in the PDU session before the PDU session is modified, as taught by Liu, in the system of Agiwal, Samsung and You, so as to provide a method and user equipment for dynamically indicating QFI that can better implement communication services based on existing communication standards, see Liu, see page 2.

As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 20, claim 20 is rejected the same way as claim 6.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (WO2019/029581A1) – steps 501-502, “S501: The SMF establishes a new QoS flow or modifies a QoS flow, and the QoS flow uses a Reflective QoS mechanism to initiate a PDU modification process.  S502. The SMF sends a session management (SM) request to the AMF, where the session management request includes a QFI and a Reflective QoS Indicator (RQI), and the RQI may indicate that the Reflective QoS mechanism is activated, or includes other indications. Such as Reflective QoS Attribute (RQA). Optionally, the session management request may further include parameters of the QoS flow corresponding to the QFI, including 5QI and ARP. When it is required to activate the Reflective QoS mechanism of the per session, the session management request further includes a packet data unit session identifier (PDU session ID).”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469